                                                                               United States District Court
                                                                                  Southern District of Texas

                                                                                       ENTERED
                       IN THE UNITED STATES DISTRICT COURT                        October 18, 2018
                        FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                                 HOUSTON DIVISION



EDWIN SOLA and TERRY NICHOLAS,               §
                                             §
                       Plaintiffs,           §
                                             §
V.                                           §
                                             §
UMBRELLA SURGICAL SUPPORT, LC,               §           CIVIL ACTION NO. H-16-3258
ESTUARDO A. MOTA; VALTA                      §
INDUSTRIES, INC. d/b/a                       §
PROFESSIONAL SURGICAL SERVICES;              §
COASTAL ASSISTANT GROUP LLC;                 §
and AMANDA H. WOOD,                          §
                                             §
                       Defendants.           §



                           MEMORANDUM OPINION AND ORDER


      Plaintiffs Edwin Sola ("Sola") and Terry Nicholas ("Nicholas")

(collectively,           "Plaintiffs")     sued    Defendants         Umbrella     Surgical

Support,     LC     ("Umbrella"),        Estuardo        A.    Mota     ("Mota"),        Valta

Industries,       Inc.     ( "Valta"), Coastal Assistant Group LLC ( "CAG") ,

and Amanda H. Wood ("Wood")              (collectively, "Defendants") alleging

both FLSA violations and breach of contract claims.                       Pending before

the   court are Defendants           Umbrella Surgical              Support,     LC,     Val ta

Industries, Inc. and Estuardo A. Mota's Motion for Partial Summary

Judgment    as    to     Plaintiff's     FLSA Claims           ("Umbrella,     Valta,        and

Mota's     MPSJ")        (Docket   Entry    No.    49)        and   Defendants       Coastal

Assistant Group LLC and Amanda H. Wood's Motion for Partial Summary

Judgment ("CAG and Wood's MPSJ")                 (Docket Entry No. 48).              For the

reasons stated below, both motions will be granted.
                        I.   Factual Background 1

      Plaintiffs'   claims originate from their employers'        alleged

failure to properly compensate them.      Plaintiffs Sola and Nicholas

claim that    they worked for Defendants as         surgical assistants. 2

Plaintiffs were both salaried employees who were paid at a fixed

rate regardless of the hours they worked.     Umbrella, Valta, and CAG

are involved in the business of employing surgical assistants to

assist doctors during surgical procedures.      The entities appear to

work together to provide the services of their surgical assistants

to hospitals and doctors.     Mota is the owner of both Umbrella and

Valta. 3   Wood is the president of and a member of CAG. 4


      1
      See, generally, Plaintiffs' First Amended Complaint, Docket
Entry No. 4.
      2
      There is a dispute among the parties as to which Defendants
employed Sola and Nicholas. Sola and Nicholas argue that they were
employed by all of the Defendants.   See Plaintiffs' First Amended
Complaint, Docket Entry No. 4, pp. 5-9.   CAG argues in its Motion
for Partial Summary Judgment that it did not have an employment
contract with Sola. See CAG and Wood's MPSJ, Docket Entry No. 48,
p. 3.   CAG also argues that while it may have had an employment
contract with Nicholas, Nicholas did not perform any services for
CAG in 2016, when the alleged nonpayment occurred. See id. Wood
argues that she was not the employer of either Sola or Nicholas
under the FLSA and that she did not have an employment contract
with Sola or Nicholas in her individual capacity. See id. at 4-5.
In his affidavit, Mota states that Plaintiffs did not provide
services to Valta or Mota individually. See Affidavit of Estuardo
Mota ("Mota Affidavit"), Exhibit 3 to Umbrella, Valta, and Mota's
MPSJ, Docket Entry No. 49-3, p. 1. Umbrella also disputes that it
was Plaintiffs' employer. See Defendant Umbrella Surgical Support
LC's Answer to First Amended Complaint, Docket Entry No. 22, p. 45.
      3
      See Mota Affidavit, Exhibit 3 to Umbrella, Valta, and Mota's
MPSJ, Docket Entry No. 49-3, p. 1.
      4
      See Declaration of Amanda Wood, Exhibit 5 to CAG and Wood's
MPSJ, Docket Entry No. 48-5, p. 1.

                                   -2-
     Plaintiffs'     Amended Complaint alleges that while they were

employed by Defendants they regularly worked over 40 hours each

week and Defendants failed to pay them overtime as required by the

Fair Labor Standards Act      ("FLSA") . 5   Plaintiffs also allege that

Defendants breached their employment contracts with Plaintiffs by

failing to compensate them during the last several weeks of their

employment. 6

     Defendants argue that they are entitled to summary judgment on

Plaintiffs'     FLSA claims because Plaintiffs have no evidence that

they worked over 40 hours in any given week,             proof of which is

required for recovery of FLSA overtime.              CAG and Wood also seek

summary judgment on Plaintiffs' breach of contract claims.


                        II.   Standard of Review

     Summary judgment is appropriate if the movant establishes that

there is no genuine dispute about any material fact and the movant

is entitled to judgment as a matter of law.           Fed. R. Civ. P. 56(a).

Disputes about material facts are genuine "if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party."   Anderson v.    Liberty Lobby,      Inc.,   106 S.   Ct.   2505,   2510


     5
      Plaintiffs claim that they were compensated for overtime at
a rate of $50 per hour, an amount less than the FLSA requirement of
1.5 times their hourly rate.
     6
      Sola alleges that Defendants failed to compensate him for the
last 6 weeks of his employment.   Nicholas alleges that Defendants
failed to compensate him for the last 5 weeks of his employment.
See Plaintiffs' First Amended Complaint, Docket Entry No. 4,
pp. 10-11.

                                    -3-
(1986).   The moving party is entitled to judgment as a matter of

law if "the nonmoving party has failed to make a sufficient showing

on an essential element of her case with respect to which she has

the burden of proof."       Celotex Corp. v. Catrett, 106 S. Ct. 2548,

2552 (1986).

     A party moving for summary judgment "must                 'demonstrate the

absence of a genuine issue of material fact,' but need not negate

the elements of the nonmovant' s case."            Little v. Liquid Air Corp. ,

37 F.3d 1069, 1075 (5th Cir. 1994)             (en bane)   (per curiam)     (quoting

Celotex, 106 S. Ct. at 2553).            "If the moving party fails to meet

this initial burden, the motion must be denied, regardless of the

nonmovant's response."       Id.    If, however,        the moving party meets

this burden,      "the nonmovant must          go beyond the pleadings"            and

produce evidence that specific facts exist over which there is a

genuine   issue   for   trial.     Id.     (citing Celotex,      106 S.      Ct.    at

2553-554) .

     In reviewing the evidence "the court must draw all reasonable

inferences in favor of the nonmoving party,                and it may not make

credibility determinations         or weigh       the   evidence."     Reeves      v.

Sanderson Plumbing Products,        Inc., 120 S. Ct. 2097,           2110   (2000).

Factual controversies are to be resolved in favor of the nonmovant,

"but only when there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts."                    Little,

37 F.3d at 1075.


                                         -4-
                               III.   Analysis

       Defendants argue that they are entitled to summary judgment on

Plaintiffs'    FLSA   claims    because     Plaintiffs   cannot       carry   their

burden to prove either that overtime work was performed or the

extent of such work.     Plaintiffs argue that summary judgment is not

warranted because they have presented sufficient evidence that they

worked over 40 hours per week.

       CAG and Wood also argue that they are entitled to summary

judgment on Plaintiffs'        breach of contract claims against them.

Wood argues that she did not have a contract with either Sola or

Nicholas.     CAG argues that it did not have a contract with Sola.

While CAG admits that it had a contract with Nicholas, CAG claims

that    Nicholas   performed no work        for   CAG during     the period in

dispute.     In response,   Plaintiffs argue only that they performed

services for Defendants and that summary judgment should not be

granted on their breach of contract claims against Wood and CAG.


A.     FLSA Claims

       Under the FLSA "no employer shall employ any of his employees

       . for a workweek longer than forty hours unless such employee

receives compensation for his employment in excess of the hours

above specified at a rate not less than one and one-half times the

regular rate at which he is employed."               29 U.S.C.    §    207 (a) (1).

Defendants argue that they are entitled to summary judgment on

Plaintiffs' FLSA claims because Plaintiffs have no evidence that

                                      -5-
they worked over 40 hours in any given week.                Wood also argues in

the alternative that she was not Plaintiffs'                  employer under the

FLSA    and,    therefore,     cannot   be    held   liable     under     the   FLSA.

Plaintiffs      argue   that   while    the   parties   did     not    keep   precise

records, other documents (such as paychecks, case logs, and on-call

schedules) prove that they worked overtime hours.

        The parties dispute the meaning of "overtime."                The Plaintiffs

were often paid "overtime" compensation by Defendants even though

their time sheets show that they did not work over 40 hours during

those weeks.       For overtime to be compensable under the FLSA, the

total hours worked in one week must exceed 40 hours.                   The FLSA does

not recognize a cause of action for employees to recover under an

employer's policy to pay overtime under different or less stringent

requirements than those imposed by the FLSA.

        The parties also disagree as to whether Plaintiffs' "on-call

time"     constitutes      hours    worked    for    purposes     of    calculating

overtime.       On-call hours do not necessarily equal hours worked.

See Bright v. Houston Northwest Medical Center Survivor, Inc., 934

F.2d 671,      674-75   (5th Cir.    1991).    To determine whether on-call

time is working time, the court must determine whether the employee

was "engaged to wait" or "waiting to be engaged."                       Skidmore v.

Swift & Co., 65 S. Ct. 161, 163 (1944).               "Whether on-call time is

compensable      working     time   depends   upon    the   working      agreements

between the parties governing on-call work and the degree to which

the employee is permitted or free to engage in personal activities

                                        -6-
during periods of idleness when he is subject to call."               DePriest

v. River West LP, 187 F. App'x 403, 404-05 (5th Cir. 2006).               "Under

the       FLSA,     an   on-call   employee    is   not   entitled   to    'have

substantially the same flexibility or freedom as he would if not on

call,'      and is not entitled to payment for on-call time if he is

able to use it effectively for personal purposes, such as eating,

sleeping,         watching television,   or engaging in other recreational

activity."         DePriest, 187 F. App' x at 405 (quoting Bright, 934 F. 2d

at 676-78).

      Sola and Nicholas's service agreements provided that their

"on-call" hours were from 6:30AM to 3:30 PM. 7               Plaintiffs argue

that because their on-call time each week totaled 40 hours or more,

any hours worked outside their on-call time necessarily constitute

overtime hours under the FLSA.            Defendants argue that Plaintiffs'

on-call time does not equal hours worked for FLSA purposes because

Plaintiffs testified in their depositions that they were able to

use on-call time for personal purposes.             Sola stated that when he

was not actually working with a patient he was on "standby. " 8            Sola


      7
      See Surgical Assistant's Services Agreement (between Sola and
Valta), Exhibit A to Plaintiffs Edwin Sola's and Terry Nicholas's
Response to Defendants Coastal Assistant Group LLC's and Amanda H.
Wood's Motion for Partial Summary Judgment ("Plaintiffs' Response
to CAG and Wood's MPSJ"), Docket Entry No. 51-2, p. 1; Surgical
Assistant's Services Agreement (between Nicholas, CAG, and Valta),
Exhibit B to Plaintiffs' Response to CAG and Wood's MPSJ, Docket
Entry No. 51-3, p. 1.
      8
      See Deposition of Edwin Sola ("Sola Deposition"), Exhibit 1
to Umbrella, Val ta, and Mota's MPSJ, Docket Entry No. 4 9-1,
p. 72:10-19.

                                         -7-
testified that during this standby time he would drive around and

listen to audio books,            take breaks in the doctor's lounge,                   and
                                   9
sometimes go to the gym.                Nicholas acknowledged that at times

during his on-call hours he was "at home helping [his] kids with

homework, cooking dinner, being with [his]                  family,     [or]    going to

church. " 10         Because   Plaintiffs   were   able      to    freely      engage    in

personal          activities   during   on-call    time     while     they     were     not

actually working, not all of Plaintiffs' on-call hours constitute

compensable working time for FLSA purposes.                       Therefore,     not all

hours        worked by     Plaintiffs   outside    of   their      on-call      time    are

overtime hours compensable under the FLSA.

        To recover for unpaid overtime under the FLSA when accurate

time records are unavailable -- which Plaintiffs claim is the case

here 11      --   the employee must ( 1) prove that he has performed work for

which he was improperly compensated and                   ( 2)    produce sufficient

evidence to show the amount and extent of that work as a matter of

just and reasonable inference.            Kirk v. Invesco, Ltd., 700 F. App'x

334, 336 (5th Cir. 2017)           (citing Anderson v. Mount Clemens Pottery

Co., 66 S. Ct. 1187, 1192 (1946)).              To raise a just and reasonable

inference as to the amount and extent of the work performed, the


        9
            See id. at 92:9-11, 106:13-18.
        10
      See Deposition of Terry Nicholas ("Nicholas Deposition") ,
Exhibit 2 to Umbrella, Val ta, and Mota's MPSJ, Docket Entry
No. 49-2, p. 69:14-16.
        11
       See Plaintiffs          Edwin Sola's and Terry Nicholas's Response to
Defendants Umbrella            Surgical Support, LC's, Valta Industries,
Inc.'s, and Estuardo           Mota's Motion for Partial Summary Judgment,
Docket Entry No. 52,           p. 2.

                                          -8-
employee need not prove "the precise extent of the uncompensated

work."         Id. at 336-37.           "But an employee must provide more than

mere unsubstantiated assertions."                        Id. at 337 (internal quotations

omitted).

        In Invesco the plaintiff alleged that her employer violated

the FLSA by failing to compensate her for overtime.                             Id. at 335-36.

The     plaintiff          argued     that    even       though    accurate     records       were

unavailable,             she had evidence that she worked over 40 hours per

week.                    This evidence included her own testimony that she

worked more              than   60   hours   per week;       work emails         sent before,

during, and after business hours; GPS phone records showing days

where        she    stayed at        work    for    more    than    11-13   hours;      and    the

testimony of her mother and a colleague that she worked on weekends

and in the evenings.                 Id. at 335.         After evaluating the evidence,

the Fifth Circuit concluded that the district court was correct to

grant summary judgment for the plaintiff's employer.                                 Id. at 337.

The court noted that the plaintiff's own testimony and evidence of

"sporadic instances" during which she worked outside of typical

work hours, coupled with the plaintiff's admission that her work

schedule           was    varied,     was    insufficient          to   raise    a     just   and

reasonable inference that she worked overtime.

        Like the plaintiff in Invesco,                     Plaintiffs admit that their

schedules varied based on the patients they worked with on any

given day. 12            Nicholas testified that he could not estimate the


        12
      See Sola Deposition, Exhibit 1 to Umbrella, Valta, and Mota's
MPSJ, Docket Entry No. 49-1, p. 92:12.

                                                   -9-
hours        he    worked   in    a    given        week. 13       The   only   evidence   to

substantiate Plaintiffs' overtime claims are time logs 14 and checks,

neither of which prove that Plaintiffs worked over 40 hours in any

given week.          Plaintiffs argue that their time sheets prove they

worked overtime because both Plaintiffs logged "overtime" hours.

However, the fact that Plaintiffs were paid "overtime" as defined

by their employer does not mean that the Plaintiffs worked overtime

hours        for    purposes      of        the     FLSA,       which    requires   overtime

compensation under its requirements only when the employee works in

excess of 40 hours in a week.

        Plaintiffs have failed to provide the court with any evidence,

other than their own testimony, that they worked over 40 hours in

any     given       week    for       any     of     the       Defendants.      Plaintiffs'

uncorroborated testimony does not raise an issue of material fact

that they worked overtime; nor does it raise a just and reasonable

inference as          to the amount and extent of                   the alleged overtime

hours.        The court need not decide whether Wood is an employer for

FLSA purposes because there are no genuine issues of material fact


        13
      See Nicholas Deposition, Exhibit 2 to Umbrella, Valta, and
Mota's MPSJ, Docket Entry No. 49-2, pp. 68:4-69:16.
        14
       Defendants submitted Plaintiffs' time logs detailing the
procedures they worked, the doctors they worked for, and how much
time they spent on each procedure.     See 2016 Time Records for
Nicholas, Exhibit 4 to Umbrella, Valta, and Mota's MPSJ, Docket
Entry No. 49-4; 2016 Time Records for Sola, Exhibit 5 to Umbrella,
Valta, and Mota's MPSJ, Docket Entry No. 49-5.    Defendants also
submitted personal logs kept by Nicholas as to additional
procedures worked.   See Nicholas's Book, Exhibit 6 to Umbrella,
Val ta, and Mota's MPSJ, Docket Entry No. 4 9-6.    Even with the
addition of time logged in Nicholas's personal book, there is no
evidence that Plaintiffs worked over 40 hours in any given week.

                                                  -10-
regarding Plaintiffs' FLSA claims against Defendants.                   Defendants'

motions    for    summary   judgment    on    Plaintiffs'        FLSA   claims   will

therefore be granted.


B.     Breach of Contract Claims

       Plaintiffs' Amended Complaint also asserts breach of contract

claims    against    all    Defendants.       Defendants     Mota,      Valta,   and

Umbrella did not move for summary judgment on Plaintiffs' breach of

contract claims.        Defendants CAG and Wood argue               that   they are

entitled to summary judgment on Plaintiffs'                 breach of contract

claims for unpaid wages because there is no evidence that there was

a contract between Sola and CAG or Wood, no evidence that there was

a    contract    between Nicholas      and Wood,    and     no    performance    was

provided by Nicholas to CAG during the period in which Nicholas

claims he was not paid.           Plaintiffs argue that Nicholas had a

contract with CAG and that CAG breached the contract by failing to

properly compensate Nicholas.          Plaintiffs also argue that both Sola

and Nicholas worked for CAG and Wood in 2016.

       Under Texas law the elements of a breach of contract claim are

"(1) the existence of a valid contract; (2) performance or tendered

performance by the plaintiff;          (3)    breach of the contract by the

defendant; and (4) damages sustained by the plaintiff as a result

of the breach."       Mullins v. TestAmerica,       Inc.,        564 F.3d 386, 418

(5th Cir. 2009).

       Plaintiffs have presented two written contracts in response to

CAG and Wood's motion.          The first contract is between Sola and

                                       -11-
Valta. 15   The second contract is between Nicholas, CAG, and Valta. 16

Wood is not a party to either of these agreements.                  Plaintiffs do

not argue the existence of any other contracts that would entitle

them to recovery (either oral or written) .               Plaintiffs also do not

argue quasi-contractual theories of relief            or unjust enrichment. 17

      Plaintiffs have presented no evidence that they had contracts

with Wood in her individual capacity.             Plaintiffs merely make the

conclusory statement that they "worked for Defendants" during the

duration of their employment.           Merely because Plaintiffs performed

services     for   an   entity   that   Wood manages       does   not   mean   that

Plaintiffs had a contract with Wood in her individual capacity.

There are no genuine disputes of material fact as to the first

element     of   Plaintiffs'     breach of     contract    claims   against    Wood

because Plaintiffs have no evidence that a valid contract existed

between Sola or Nicholas and Wood.


      15
      See Surgical Assistant's Services Agreement, Exhibit A to
Plaintiffs' Response to CAG and Wood's MPSJ, Docket Entry No. 51-2,
p. 1.
      16
      See Surgical Assistant's Services Agreement, Exhibit B to
Plaintiffs' Response to CAG and Wood's MPSJ, Docket Entry No. 51-3,
p. 1.
      17
      A quasi-contract is not a true contract, but rather a legal
obligation imposed for equitable reasons to prevent a party from
obtaining an undue advantage.      See Fortune Production Co. v.
Conoco, Inc., 52 S.W.3d 671, 684 (Tex. 2000). Unjust enrichment is
not an independent cause of action, but rather characterizes the
result of a failure to compensate for benefits wrongfully received
under circumstances giving rise to a quasi-contractual obligation
to repay. Walker v. Cotter Properties, Inc., 181 S.W.3d 895, 900
(Tex. App. --Dallas 2006, no pet. hist.)

                                        -12-
       Plaintiffs have also failed to present the court with any

evidence        that     there       was        a     contract     between        Sola     and    CAG.

Plaintiffs do not             base     their arguments                 on an oral        or written

contract between Sola and CAG.                         Plaintiffs only allege that Sola

performed work for CAG.               Merely because Sola performed services for

CAG    and     received       compensation             from    CAG      during    his     period       of

employment with some or all of Defendants does not mean that Sola

had a contract with CAG.                   There is no genuine dispute of material

fact as to the first element of Sola's breach of contract claim

against       CAG because        there          is    no    evidence     of   a   valid contract

between Sola and CAG.

       Nicholas        did    have     a        contract       with      Valta     and     CAG,       but

Plaintiffs        have       failed        to        present     the    court     with      evidence

sufficient       to    raise     a    genuine          dispute     of    material        fact    as    to

whether Nicholas performed work for CAG in 2016 that CAG failed to

compensate him for.              CAG paid Nicholas for his services by check

through 2015. 18         The evidence reflects that Nicholas was paid by

Lincoln Surgical Support LLC and Umbrella Surgical Support LC in

2016, but not by CAG. 19             Nicholas alleges that CAG failed to pay him

for the last five weeks of his employment in 2016. 20                                     Plaintiffs

       18
      See Nicholas's Paychecks, Exhibit H to Plaintiffs' Response
to CAG and Wood's MPSJ, Docket Entry No. 51-9, pp. 5-13, 15-63,
65-115.
       19
      See Nicholas's Paychecks, Exhibit H to Plaintiffs' Response
to CAG and Wood's MPSJ, Docket Entry No. 51-9.
       20
            See Plaintiffs' First Amended Complaint, Docket Entry No. 4,
p.    11     (arguing that Defendants (including CAG) failed to pay
                                                          (continued ... )

                                                     -13-
fail to explain, however, how those five weeks differ from the rest

of 2016, during which there is no evidence that CAG paid Nicholas

any compensation.     CAG is entitled to summary judgment on this

claim because there is no evidence that Nicholas performed services

for CAG in 2016 or that CAG breached a contract with Nicholas by

failing to pay him during the disputed five weeks.

       Although   issues   remain   as     to    whether   Plaintiffs   were

improperly compensated during the last weeks of their employment, 21

this issue alone does not mean that Plaintiffs have a cognizable

breach of contract claim against Wood or CAG.

       There is no evidence of a contract between Sola and Wood or

CAG;   or between Nicholas and Wood.            While there was a contract

between Nicholas and CAG, there is insufficient evidence to create

a genuine dispute of material fact as to whether Nicholas performed

services for CAG in 2016 for which CAG failed to compensate him.

For these reasons, summary judgment will be granted on Plaintiffs'

breach of contract claims against CAG and Wood.



       20
        ( • • • continued)
Nicholas for the last five weeks of his employment and failing to
argue that CAG did not compensate Nicholas during the rest of
2016) .
       21
      Compare 2016 Time Records for Nicholas, Exhibit 4 to
Umbrella, Valta, and Mota's MPSJ, Docket Entry No. 49-1, with
Nicholas's Paychecks, Exhibit H to Plaintiffs' Response to CAG and
Wood's MPSJ, Docket Entry No. 51-9 (showing time Nicholas logged
with Umbrella through September 2016 and paychecks Nicholas
received from Umbrella through August 2016).

                                    -14-
                                 IV.    Conclusion

     For the reasons stated above,              Defendants Umbrella Surgical

Support, LC, Valta Industries, Inc. and Estuardo Mota's Motion for

Partial Summary Judgment as to Plaintiffs'                   FLSA Claims     (Docket

Entry No.   49)    and Defendants         Coastal    Assistant     Group    LLC     and

Amanda H. Wood's Motion for Partial Summary Judgment (Docket Entry

No. 48) are GRANTED.

     The joint pretrial order will be filed by November 2, 2018.

Docket   call   will   be   on    November      9,   2018,    at   3:00    p.m.,     in

Courtroom   9-B,   9th   Floor,        United   States   Courthouse,       515     Rusk

Avenue, Houston, Texas 77002.

     SIGNED at Houston, Texas, on this 18th day of October, 2018.




                                                UNITED STATES DISTRICT JUDGE




                                         -15-
